Citation Nr: 1124721	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-22 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from April 1945 to November 1946, and from February 1951 to August 1969.  He died in October 2007.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appellant had originally requested a hearing before a member of the Board, but withdrew her hearing request in July 2009.  

This appeal was previously presented to the Board in February 2011, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 2007.  His immediate cause of death was prostate cancer, with other significant conditions contributing to death to include coronary artery disease, congestive heart failure, and Alzheimer's disease.  

2.  At the time of his death, the Veteran had been awarded service connection for post-operative residuals of a transurethral resection of the prostate due to urethral stricture, residuals of a hiatal hernia, post-operative residuals of a hemorrhoidectomy, and residuals of varicosities of the right leg.  

3.  A service-connected disability did not substantially or materially contribute to the Veteran's death, the causes of his death were not present during service or until many years after discharge from service, and the prostate cancer, coronary artery disease, congestive heart failure, and Alzheimer's disease are not attributable to any injury or disease during service.


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity compensation benefits based on service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the appellant in the development of her claim, has notified her of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist her.  In January 2008, February 2008, and February 2011 letters, the appellant was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the February 2011 letter provided her with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was also not issued prior to the June 2008 adverse determination on appeal.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the appellant and subsequently readjudicating her claim on several occasions, most recently in April 2011.  Id; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In the context of a claim for DIC benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The RO provided such specific notice with respect to the appellant's claim for service connection for the cause of the Veteran's death within a February 2011 notice letter.  Additionally, this notice was provided prior to the most recent adjudicatory action, in April 2011, of the issue on appeal, preventing any timing deficiency regarding the required VA notice.  See Mayfield, supra.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  The appellant has also been afforded a VA medical opinion in March 2011.  The VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the issue on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the appellant has not suggested the existence of, any additional pertinent evidence not yet received.  

The appellant submitted new evidence directly to the Board in April 2011, along with a signed a waiver of agency of original jurisdiction (AOJ) review of this evidence; thus, this appeal need not be remanded for RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2010).  

Service Connection for the Cause of Death

The appellant, the Veteran's widow, seeks service connection for the cause of the Veteran's death.  To establish service connection for the cause of a veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Careful consideration should be given to whether there were debilitating effects due to a service-connected disability that made a veteran materially less capable of resisting the effects of the fatal disease or that a service-connected disability had material influence in accelerating death, thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

The record on appeal reflects that the Veteran died on October [redacted], 2007, at age 91.  His death certificate lists the immediate cause of his death as prostate cancer and notes that the interval between the onset of that disease and his death was 21 years.  Other significant conditions contributing to the Veteran's death were noted to be coronary artery disease, congestive heart failure, and Alzheimer's disease.  

The appellant contends that the Veteran's service-connected disabilities, particularly his service-connected prostate disability, post-operative residuals of a transurethral resection of the prostate due to urethral stricture, caused or contributed to his death from prostate cancer.  The record on appeal reveals that service connection was also in effect for residuals of a hiatal hernia, post-operative residuals of a hemorrhoidectomy, and residuals of varicosities of the veins of the right leg.  The Board notes, as a preliminary matter, that the Veteran was not in receipt of a 100 percent (total) rating at the time of his death; therefore, entitlement to DIC benefits on basis of a total rating in effect for at least 10 years is not warranted.  See 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).

Pursuant to the Board's February 2011 remand order, the claims file was presented to a VA physician in March 2011.  The VA examiner was requested to offer an opinion as to whether the Veteran's cause of death, prostate cancer, was related to any service-connected disability.  Upon reviewing the file, the VA examiner opined it was less likely than not that any service-connected disability was either the principal cause or a contributory cause of the Veteran's death, reasoning that none of the Veteran's service-connected disabilities caused or contributed to his prostate cancer.  The examiner VA found no causal connection between the Veteran's service-connected prostate disability, post-operative residuals of a transurethral resection of the prostate due to a urethral stricture, and his later death from prostate cancer.  The VA examiner reasoned that the Veteran's transurethral resection was due to a benign medical condition, benign prostatic hypertrophy, and preceded the first diagnosis of prostate cancer by many years, according to the examiner.  Likewise, the VA examiner found no evidence in the medical literature suggesting that benign prostatic hypertrophy or post-operative residuals of a transurethral resection of the prostate, varicose veins, hiatal hernia, or residuals of a hemorrhoidectomy caused or contributed to other significant conditions contributing to the Veteran's death, including coronary artery disease, congestive heart failure, and Alzheimer's disease.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against DIC benefits based on service connection for the cause of the Veteran's death.  According to the competent evidence of record, the Veteran's immediate cause of death, prostate cancer, and his contributory causes of death, including coronary artery disease, congestive heart failure, and Alzheimer's disease, did not manifest during military service, and may not be presumed to have been incurred therein.  The Certificate of Death indicated the medical doctor and deputy coroners' opinions that the interval between onset of prostate cancer and the Veteran's death was 21 years.  Such opinion tends to show the onset of prostate cancer approximately 17 years after service separation in 1969.  Additionally, the Veteran's service-connected disabilities, including post-operative residuals of a transurethral resection of the prostate due to urethral stricture, residuals of a hiatal hernia, post-operative residuals of a hemorrhoidectomy, and residuals of varicosities of the right leg, did not cause or contribute to his death.  A March 2011 VA medical opinion, discussed above, found no etiological relationship between the Veteran's immediate and contributory causes of death, and either his service-connected disabilities or his military service.    

The appellant has consistently contended that the Veteran's service-connected prostate disability caused or contributed to his immediate cause of death, prostate cancer.  The Board notes that the Veteran was diagnosed with a urinary tract infection and later benign prostatic hypertrophy beginning in approximately 1970, immediately following his separation from military service.  His prostate cancer was not diagnosed, however, until 1996, many years after onset of his prior prostate disabilities.  The Veteran's history was noted by his private oncologist at the time of the initial diagnosis of prostate cancer, according to an October 1996 treatment summary, but no causal nexus between the two diagnoses was noted at that time.  As already discussed above, the death certificate reflects that opinion that the Veteran's cause of death by prostate cancer started about 17 years after service separation, and a VA physician opined in 2011 that the Veteran's service-connected prostate disorder was unrelated to his prostate cancer.  

The Board also notes that prostate cancer is among the disorders for which service connection is presumed for veterans with Agent Orange exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Under the provisions of 38 C.F.R. § 3.309(e), if a veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases, to include prostate cancer, set forth in 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  In the present case, however, the record does not show that the Veteran had service in Vietnam, and Agent Orange exposure has not otherwise been alleged or established.  As prostate cancer did not manifest until many years following his 1969 service separation, onset of the Veteran's principal cause of death during military service has not been established, and may not be presumed.  

The appellant has herself asserted that the Veteran's service-connected disabilities caused or contributed to his death.  Regarding the appellant's statements as to the cause of the Veteran's death, the Board also notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  In this case, however, the cause of the Veteran's death involves a complex medical etiological question because it involves prostate cancer, a largely unobservable disease process of the internal organs.  The appellant is competent to relate observable symptoms of any disease or disorder that she witnessed the Veteran experience at any time, but is not competent to diagnose prostate cancer because such diagnosis requires specific clinical testing to reveal the disease process.  Likewise, the appellant is not competent to render an opinion as to the cause or etiology of any carcinoma because doing so requires medical knowledge or training about the onset and progression of the unseen aspects of the prostate cancer process, in addition to any observable symptoms of such a disorder.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  

The appellant also submitted in support of her claim an internet article discussing "Genitourinary Cancer Information."  The article identifies some "signs and symptoms" that genitourinary cancers cause, but makes no assertion of relationship between urethral stricture, transurethral resection of the prostate, hiatal hernia, hemorrhoids or hemorrhoidectomy, varicosities of the leg and prostate cancer.   For this reason, this general medical article does not indicate any tendency to establish a nexus between the Veteran's service-connected post-operative residuals of a prostate disorder and his fatal prostate cancer.  

The Board has considered and weighed such evidence, but also finds that the internet article evidence is less probative than the specific medical opinions provided by a VA physician in this case because this opinion was based on a history more specific to this Veteran; that is, the VA medical opinion of record directly address the facts and circumstances of the Veteran's death.  The more specific VA physician's medical opinion addressed the specific fact of a significant gap between onset of the Veteran's initial prostate disorder in approximately 1970 and his development of prostate cancer in 1996, more than 25 years later.  The submitted general medical article does not address the facts that are specific to the Veteran's case, and does not tend to establish a causal relationship between post-operative residuals of a transurethral resection of the prostate due to urethral stricture and prostate cancer.  Accordingly, the general medical article pertaining to genitourinary cancers it is of limited probative value in this case.  

In conclusion, the preponderance of the evidence is against the award of DIC benefits based on service connection for the cause of the Veteran's death.  As a 

preponderance of the evidence is against the award of DIC benefits, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1991).


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


